We intended by our former disposition of this matter to grant leave to the appellant to reserve a proposed case on appeal and to procure it to be settled. 'We assume that this was not made clear to the learned justice who tried this case, because it appears that, on account of loches, he refused to settle the case submitted. The motion to dismiss the appeal is granted unless, in accord with such leave, a case on appeal is made, served, settled and printed, and the appeal is brought on for argument at the March Term, 1902.